FILED
                             NOT FOR PUBLICATION                            DEC 17 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAFAEL EMILIO MARROQUIN                          No. 12-72824
CANALES,
                                                 Agency No. A095-750-426
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Rafael Emilio Marroquin Canales, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his applications for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review factual

findings for substantial evidence and review questions of law de novo. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that the brief assault on Canales

and the two death threats he received rise to the level of past persecution or

establish a well-founded fear of future persecution. See Gu v. Gonzales, 454 F.3d

1014, 1017-18, 1021-22 (9th Cir. 2006); see also Nahrvani v. Gonzales, 399 F.3d

1148, 1153-54 (9th Cir. 2005) (discussing circumstances under which menacing

threats constitute persecution, and concluding applicant’s fear of future persecution

was too speculative). Accordingly, Canales’s asylum claim fails.

      In light of Canales’s failure to establish eligibility for asylum, his claim for

withholding of removal likewise fails. See Nahrvani, 399 F.3d at 1154.

      Finally, Canales’s CAT claim also fails because the record does not compel

the conclusion that it is more likely than not that Canales will be tortured by or

with the acquiescence of the government in El Salvador. See Tamang v. Holder,

598 F.3d 1083, 1095 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-72824